Title: To James Madison from Thomas Auldjo, 3 January 1804 (Abstract)
From: Auldjo, Thomas
To: Madison, James


3 January 1804, Cowes. “I embrace the opportunity of a ship bound to the Chesapeake to inform you that our prices of grain in consequence of the late abundant crop, have declined lately so that wheat is 6/3 a 6/6—Barley 3/ a 3/3 & Oats 2/9 a 3/ Pr bushel Winchester measure. Our Wheat is heavy this year & averages 60 pounds Pr bushel. Fine flour is 44/ Pr Sack of 280 pounds or about 17/6 Str PrCt. The trade & navigation of the United States has not experienced any unusual interruption from the state of War in these parts; I may Say that fewer instances have occurred of American Ships brought into port, than heretofore. The impressing seems also to be carried on with more regard to propriety & the feelings of neutrals than last war.
“It is now said that the crisis for the invasion of this country is now approaching very fast & every thing is in readiness for a proper reception of the Enemy. A short time will prove the determined spirit of this Country.”
 

   
   RC (DNA: RG 59, CD, Southampton, vol. 1). 2 pp.



   
   A Winchester bushel was the standard English grain bushel and measured eight gallons. A bushel of wheat ordinarily weighed fifty-six pounds (Zupko, Dictionary of Weights and Measures for the British Isles, pp. 55–56).


